1

2

3

4

5                                                                         JS-6
6

7

8                                  UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   SOHELIA GOORAN,                         )   Case No. CV 18-1577 FMO (AGRx)
                                             )
12                       Plaintiff(s),       )
                                             )   JUDGMENT
13                v.                         )
                                             )
14   THE HOME DEPOT, INC., et al.,           )
                                             )
15                       Defendant(s).       )
                                             )
16

17         IT IS ADJUDGED THAT the above-captioned action is dismissed with prejudice.

18

19   Dated this 15th day of October, 2018.

20

21                                                                    /s/
                                                             Fernando M. Olguin
22                                                      United States District Judge

23

24

25

26

27

28
